Citation Nr: 1800833	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-35 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis, to include as due to herbicide agent and dioxin exposure, or as secondary to service-connected myeloid leukemia, for accrued benefits purposes.

2.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound status for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to August 1956.  The Veteran died January 23, 2017.  In April 2017 the Veteran's widow was properly substituted as the appellant.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and June 2015 rating decisions from the Department of Veterans (VA) Regional Office (RO) in San Diego, California.  
 
In August 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 
In December 2016 the Board remanded the issues on appeal for additional development and a new VA examination.  The issues have now been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).
REMAND

In his January 2015 claim for SMC the Veteran asserted that due to his advanced age and weakness from leukemia he would require in-home care and that he was currently bedridden.  He reported that he had been hospitalized for the past seven weeks, required chemotherapy and additional help with his activities of daily living.

Special monthly compensation is payable under 38 U.S.C. § 1114(l) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b) (2017). 
 
Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person as determined under criteria enumerated in 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran was in need of regular aid and attendance of another person: (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. 
§ 3.352(a) (2017).

The Veteran was service-connected for acute myeloid leukemia, spinal stenosis of the lumbar spine secondary to degenerative disc disease, lumbar radiculopathy of the left and right lower extremities, and right knee osteoarthritis.

In December 2016, the Board remanded the SMC claim to obtain a medical opinion regarding whether the Veteran's physical condition rendered him so helpless as to be in need of regular aid and attendance due to his service-connected disabilities.  An opinion was obtained in May 2017; however, the examiner specifically noted that the opinion only took into account the Veteran's acute myeloid leukemia.  The other service-connected conditions were not considered.  As the opinion does not include consideration of all service-connected disabilities a supplemental opinion is necessary.  

During his lifetime, the Veteran asserted that his ulcerative colitis was due to his exposure to herbicide agents and dioxins in service, or from his exposure to an anthrax vaccine.  In July 2017 the appellant's representative asserted that the Veteran's ulcerative colitis was due to his service-connected acute myeloid leukemia.  Specifically she asserted that the Veteran's chemotherapy and other treatments for his leukemia led to the ulcerative colitis.  She asserted that the medical research from the leukemia foundation and American Cancer Society demonstrates that these treatments are associated with intestinal damage, an inability to fight infection and symptoms of low red and white blood cell count, diarrhea, and low platelets.  Given this new theory of entitlement, on remand the AOJ should obtain a supplemental medical opinion addressing whether the Veteran's ulcerative colitis was caused or aggravated by his service-connected acute myeloid leukemia.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to an appropriate examiner to obtain another opinion with respect to whether the Veteran's service-connected disabilities (acute myeloid leukemia, spinal stenosis of the lumbar spine secondary to degenerative disc disease, lumbar radiculopathy of the left and right lower extremities, and right knee osteoarthritis) rendered him so helpless as to be in need of regular aid and attendance.  The examiner is further asked to address the same question, but in addition to the service-connected disabilities to also consider the effects of ulcerative colitis. 

The Board is requesting the two separate opinions to avoid further delay in the event that service-connection is ultimately awarded for ulcerative colitis and appreciates the examiner's flexibility.  

If it is determined that during the Veteran's lifetime he was in need of aid and attendance, the examiner is asked to discuss at what point in time the need for aid and attendance arose.  

A complete rationale should be provided for the opinion.  

2.  Send the claims file to an appropriate examiner to obtain another opinion with respect to the Veteran's ulcerative colitis.  After review of the claims file the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's ulcerative colitis was (i) caused or (ii) worsened (aggravated beyond the normal progression) by his service-connected acute myeloid leukemia, to include treatment administered for that condition.  A complete rationale should be provided for the opinion.  

3.  After completing the requested action and any additional actions deemed necessary, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


